Citation Nr: 1125645	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  02-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by lactose intolerance, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for porphyria cutanea tarda, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for systemic lupus.

6.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a shrapnel wound involving the left calf prior to February 26, 2007, and to a disability rating in excess of 20 percent thereafter.

8.  Entitlement to an increased, compensable disability rating for condyloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1969 and from November 1971 to January 1982.  His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the VARO in Houston, Texas.  A review of the evidence of record reveals that service connection is currently in effect for:  Degenerative disc disease of the lumbar spine with body dysfunction and erectile dysfunction, rated as 40 percent disabling from May 1996; peptic ulcer disease with hiatal hernia, rated as 40 percent disabling from May 1996; seborrheic dermatitis, rated as 30 percent disabling from January 1992; residuals of a shrapnel wound of the left calf, rated as 20 percent disabling from February 2007; neuralgia with right lower extremity, rated as 10 percent disabling from September 2003; condyloma acuminata, perirectal and genital areas, excised, rated as noncompensably disabling from January 1992; arcus senilis in both eyes, rated as noncompensably disabling from April 2005.  With consideration of the bilateral factor, a combined disability rating of 80 percent has been in effect since September 2003.  The Veteran has been entitled to a total rating based on individual unemployability due to the severity of his various service-connected disabilities from May 1996.  He has also been entitled to special monthly compensation under the provisions of 38 U.S.C.A. § 1114, subsection (k), on account of loss of use of a creative organ since September 2003.

At the recent video conference hearing with the undersigned in April 2008, the Veteran and his representative raised the issue of his entitlement to service connection for loss of visual acuity.  This matter is referred to the RO for appropriate consideration.

This case was previously before the Board in August 2008, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to increased disability evaluations for degenerative disc disease of the lumbar spine and residuals of a shrapnel wound of the left calf.  Those claims are again being remanded to the RO via the Appeals Management Center (AMC).  

The Board notes that additional statements and duplicative copies of private medical records were received from the Veteran following issuance of the most recent, supplemental statement of the case.  The additional statements have not been considered by the RO.  However, the Board notes that the statements are essentially duplicative of contentions previously of record.  As such, the Veteran is not prejudiced by the Board's consideration of the appeal without remand for RO consideration of the additional statements.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, these statements indicate that the Veteran intended that he information be sent to the Board for appellate consideration


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the Veteran has diabetes mellitus or any disability secondary thereto.

2.  There is no competent medical evidence of record that the Veteran has peripheral neuropathy related to his military service.

3.  Lactose intolerance was not shown in service or for years thereafter, and is unrelated to service.

4.  There is no competent medical evidence of record that the Veteran has porphyria cutanea tarda related to his military service.

5.  Systemic lupus was not manifested in service, but was initially demonstrated years after service; it is not shown that the Veteran's lupus is related to his military service.

6.  Competent clinical evidence of record does not show that the Veteran's condyloma is painful, unstable, productive of limitation of function, or involve an area that exceeds 6 square inches.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral neuropathy was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2010).

3.  Lactose intolerance was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2010).

4.  Porphyria cutanea tarda was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  Systemic lupus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  The criteria for an initial compensable disability rating for condyloma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7819, 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, these letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that were the basis of this appeal were decided prior to the issuance of an initial, appropriate VCAA notice.  However, the appellant's claims were readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).


Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the veteran's claim was filed prior to the effective date of the revised regulation.

Agent Orange

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes additionally that, as a result of amendments to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the list of diseases for which presumptive service connection can be established, effective July 9, 2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).  On October 29, 2010, the VA Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions, including the presumption available for ischemic heart disease, effective October 30, 2010.

A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Diabetes Mellitus

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.  38 C.F.R. § 3.102.  

The Board notes that the Veteran's private treatment records indicate that the Veteran reported a history of diabetes mellitus since at least 1977; however, the Board notes that the Veteran's service treatment records do not show a diagnosis of diabetes mellitus.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation  . . . ").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report continuity of symptomatology to any of his treating providers until September 2003, shortly after his claim for compensation benefits was denied.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Likewise, as previously noted, the Veteran did not report any related symptoms during service, but subsequently gave a timeframe for onset such that he alleged that his symptoms started during his military service.   See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  

While the Board acknowledges that the Veteran served in Vietnam, and thus it is presumed that he was exposed to Agent Orange during his military service, he cannot be entitled to presumptive service connection for diabetes mellitus in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), as there is no medical evidence of record confirming that the Veteran currently has diabetes mellitus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board also notes that, although the Veteran contends that he has diabetes mellitus as a result of his Agent Orange exposure during his military service, he has not provided any additional evidence confirming such a diagnosis.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In this regard,  the Board notes that the November 2003 VA examiner found no evidence of diabetes mellitus upon evaluation; urinalysis and blood tests were normal.  More significantly, the Veteran has not submitted any medical records which document his treatment for diabetes mellitus; his available medical records merely document notations of the Veteran's medical history as related by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Likewise, the Veteran refused to undergo additional testing of his blood glucose levels at his January 2009 VA examination such that a definitive diagnosis could be obtained; the VA examiner noted that the Veteran's prior laboratory results had been reviewed but his blood sugar levels were inconsistent, and his hemoglobin, urinalysis, blood urea nitrogen and creatinine levels were normal, such that a diagnosis of diabetes mellitus was impossible without speculation.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   As such, his alleged diagnosis of diabetes mellitus remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  

In conclusion, although the Veteran asserts that he currently has diabetes mellitus related to service, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis.  The Board observes that objective medical evidence generally is required to address questions of diagnosis or medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that the Veteran is competent to report that he had exposure to Agent Orange during his service, and that his diabetes mellitus is attributable to this exposure, little probative weight can be assigned to his statements associating his diabetes mellitus to such exposure, as the Board deems such statements to be less than credible.  In this regard, the Board points out the absence of any corroborating medical evidence supporting his assertions, such as evidence of diabetes mellitus during service or for many years thereafter, in and of itself does not render his statements incredible, such absence is for consideration in determining credibility.   While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record, which does not demonstrate that he has diabetes mellitus attributable to active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).   

As such, the negative evidence of record is of greater probative value than the Veteran's statements in support of his claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for diabetes mellitus.

Peripheral Neuropathy, Lactose Intolerance, Porphyria Cutanea Tarda, Systemic Lupus 

The fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran has diabetes mellitus which is attributable to his military service, unfortunately also, in turn, means that he cannot link his peripheral neuropathy and lactose intolerance to his service - via his alleged diabetes mellitus.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The record does not contain objective evidence demonstrating that the Veteran had peripheral neuropathy, lactose intolerance, porphyria cutanea tarda, or systemic lupus during his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  While the Board finds that the Veteran is competent to report that his peripheral neuropathy, lactose intolerance, porphyria cutanea tarda, and systemic lupus are related to his service, little probative weight can be assigned to his statements associating his claimed disabilities to service, as the Board deems such statements to be less than credible.  In this regard, the Board notes that the Veteran has not been diagnosed with porphyria cutanea tarda or lactose intolerance.  See Brammer, supra.  Moreover, although the Board again acknowledges that the absence of any corroborating evidence supporting his assertions, such as evidence of chronic disabilities in the years following his service, in and of itself does not render his statements incredible, such absence is for consideration in determining credibility.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  

In particular, the January 2009 VA examiner found that the Veteran had mild polyneuropathy of one of his right lower extremity, but that other reports of neuropathy were by history; nonetheless, the VA examiner concluded that it was unlikely that the Veteran's peripheral neuropathy was attributable to the Veteran's service.  The Board also points out that the Veteran is currently service-connected for neuralgia of the right lower extremity, as related to the Veteran's service-connected lumbar spine disability and that VA is precluded from compensating the veteran for the very same symptoms as those that are part and parcel of his already service-connected disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity.").  

And, in January 2009, another VA examiner found that the Veteran's systemic lupus was not caused or aggravated by the Veteran's military service; in fact, the VA examiner noted that he assessed the Veteran as having lupus based on a note from one of the Veteran's physicians which indicated such a diagnosis, but pointed out that the record was otherwise negative for medical evidence of treatment for lupus.  Thus, the probative value of the Veteran's assertions as to his service is diminished.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also Madden, supra (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In the absence of any evidence to the contrary, the Board concludes that the contemporaneous evidence of record fails to show that the Veteran's claimed disabilities were incurred during or as a result of his active service.  See Buchanan, supra.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the January 2009 VA examination reports must be given great probative weight because the opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

As such, there is a preponderance of evidence against his claims for service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  


Analysis

Condyloma
	
The RO assigned a noncompensable disability evaluation for the Veteran's condyloma by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7819.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  According to Diagnostic Code 7819, benign skin growths are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2010).

Upon reviewing the current rating criteria in relation to the evidence for consideration with regard to the Veteran's condyloma, the Board finds that the Veteran's disability picture is most consistent with the current noncompensable disability evaluation.  The objective clinical evidence of record shows that the Veteran does not currently have any residuals of the removal of a condyloma, except for a 2-3mm lesion on the left scrotum.  The objective evidence does not show that the Veteran's residual of a condyloma is deep, nonlinear, or exceeds 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Likewise, while the Board acknowledges that the Veteran's residual lesion of the condyloma is superficial, there is no evidence of record that shows that the Veteran's lesion on his left scrotum exceeds an area of 144 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.

Additionally, the Board finds that the Veteran's residual of a condyloma also does not warrant a compensable disability evaluation under Diagnostic 
Code 7805, as the Veteran's residual of a condyloma has not been shown to cause limitation of function; inspection of the penis, testicles, epididymis and spermatic cord was normal.  Pursuant to Diagnostic 7804, a 10 percent disability evaluation is assigned for an unstable or painful superficial scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  However, a higher, compensable disability evaluation is not available under this code, as the Veteran has not provided any medical evidence that shows that his residual of a scar is unstable or painful; no pain or instability of the lesion of the left scrotum was shown upon evaluation.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected condyloma is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected condyloma; the Veteran's condyloma has not been manifested by pain or limitation of function; nonetheless, the Board considered these possibilities in assessing the Veteran's condyloma under the rating criteria for the currently assigned noncompensable disability rating.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran did not report any related treatment or symptoms at his January 2009 VA examination, and the medical evidence does not show that he was hospitalized for his service-connected condyloma at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply; the assigned rating reflects the actual degree of impairment and there is no basis for a compensable disability rating.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for lactose intolerance is denied.

Entitlement to service connection for porphyria cutanea tarda is denied.

Entitlement to service connection for systemic lupus is denied.

Entitlement to an increased, compensable disability evaluation for condyloma is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The RO has not complied with the Board's August 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran In addition, the Veteran and his service representative contend that his service-connected degenerative disc disease of the lumbar spine and residuals of a shrapnel wound of the left calf are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (finding that, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

As such, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current nature and severity of his service-connected degenerative disc disease of the lumbar spine and residuals of a shrapnel wound of the left calf, in order to effectively evaluate the Veteran's service-connected disabilities.  Additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  But when the examination is scheduled in conjunction with any other original claim or a claim for increase, the situation at hand, the claim shall be disallowed.  See 38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected degenerative disc disease of the lumbar spine.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a shrapnel wound of the left calf.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected residuals of a shrapnel wound of the left calf.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the issues of entitlement to increased disability ratings for degenerative disc disease of the lumbar spine and residuals of a shrapnel wound of the left calf.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


